Appeal from C. A. D. C. Cir.; and Appeal from D. C. D. C. Probable jurisdiction noted. Cases consolidated and a total of four hours allotted for oral argument to be evenly divided between appellants and appellees. Motion of Senators Hugh Scott, and Edward M. Kennedy for leave to permit oral argument on their behalf as amici curiae denied without prejudice to their seeking part of the two hours allotted appellees. Reported below: No. 75-436, 171 U. S. App. D. C. 172, 519 F. 2d 821; No. 75-437, 401 F. Supp. 1235.